Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to After-Final Arguments
Some of the after-final remarks are directed towards how the newly proposed after-final amendments differ from the prior art apply from the final office action (dated Oct 15, 2021).
The proposed after-final claim amendments would overcome the prior art rejection used in the final office action (dated Oct 15, 2021) if entered in a subsequent RCE filing.  A further update search would be required to search the claimed invention in view of these new claim amendments.  This update search would require more time that is available to examine with the present after-final response that was filed on Jan 10, 2022.    
Some of the other after-final remarks appear to argue the cited prior art from the final office action with respect to some claim features un-related to the newly proposed after-final claim amendments as well.
For example, from the upper middle of page 10 to the middle of page 11, Applicant argues the following:

    PNG
    media_image1.png
    107
    624
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    256
    626
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    145
    623
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    405
    644
    media_image4.png
    Greyscale



Liao further teaches of incorporating user interface controls into this virtual reality space where the user interface controls may include icons (e.g. please see Liao in figures 1b-c and in paragraph [0064]).  One key point is that Liao in [0064] mentions that the main interface region and the auxiliary interface region may be located in the first layer at first 3D region 202 and that the running application interface region may be located in the second layer at the further away 3D region 204.  The icons used in Liao may be displayed either as part of the main interface region and the auxiliary interface region or in the running application interface region.  Thus, the 35 USC 103 rejection is built upon the assumption that Liao already has icons that may appear within either layer (either the closer layer 202 or the farther away later 204).  The additional reference of Rolih is adding in combination to Liao in order to address the particularly claimed “mapping relationship”.  As mentioned on page 7 in the final office action, the 35 USC 103 rejection is based upon using the icon animation in Liao to teach the claimed “mapping relationship”.  The combination of Liao with Rolih is based upon the combination being obvious to adding a reference that teaches icon animation to the icons that are already present in different layers with Liao.  Given that Liao already is able to split their user interface across different 
	Thus, the Examiner would respectfully argue Rolih teaches this claimed feature when it is considered in combination with Liao.  Rolih is not considered in isolation because Rolih in paragraph [0070] states that their system may be used with virtual reality systems and Liao is also a virtual reality system.  For example, Rolih in paragraph [0070] recites “Although example implementations are described with respect to user devices such as smartphones and tablets, these are merely illustrative examples. In practice, implementations of animated icons can be used with any other type of electronic device, including desktop computer computers, notebook computers, media players, “smart” TVs, digital video recorders (DVRs), virtual reality systems”.  In this passage, Rolih is stating their animated icons may be used with virtual reality systems.  Thus, this lends evidence for one of ordinary skill in the art to combine Liao with Rolih.  Applicant’s after-final remarks instead only refer to Rolih being used with a “virtual machine”.  A virtual machine is not the same as virtual reality and the passage where Rolih mentions using their animated icons with virtual reality systems is not addressed in the after-final remarks by Applicant.

	The Applicant in the after-final remarks also additionally provides arguments with respect to Liao and Yakishyn from the middle of page 11 to the top of page 12.  These remarks state:

    PNG
    media_image5.png
    365
    633
    media_image5.png
    Greyscale

In response to these arguments, the Examiner would respectfully state that the Liao in paragraph [0064] teaches of placing the main interface region and the auxiliary interface region within the first layer at first 3D region 202 and that the running application interface region may be located in the second layer at the further away 3D region 204.  Thus, Liao in figures 1B-1C teaches that the main interface region 102 and the auxiliary interface region 104 and the running application interface region 112 are user interface windows that may contain icons 106.  The rejection using Liao is not based upon equating windows with the claimed layers that subdivide the virtual reality space.  Instead, it is based upon icons being manipulated within windows that are located in separate layers in Liao.  Liao in figure 2 shows the claimed layers as layers 204 and 204.  Liao in paragraph [0064] states that their user interface features may have some windows located within each layer where each layer is located at a different depth.  Thus, this is how the prior art of Liao is being interpreted with respect to the claimed features of independent claim 1.
“… Accordingly, user experience and interaction effect would be substantially affected if there are too many operating layers or steps in the GUI … Regarding the above features of the head-mounted display devices, the present disclosure provides a GUI having less interface layers” (emphasis has been added).  The Examiner would respectfully point out that the beginning of [0043] in Liao refers to “the present disclosure provides a GUI having less interface layers”.  Thus, Liao not against having some layers instead they are teaching against having “too many” layers.
Liao still has at least two layers even if they teach against “too many operating layers”.  Accordingly, Liao many still have two layers and also paragraph [0064] indicates that they may have some of their user interface components located with layers 202 and 204.  As mentioned above, these layers may have icons located inside the user interface components in Liao.

	The Applicant in the after-final remarks also additionally provides arguments with respect to Yakishyn at the top of page 12.  These remarks state:

    PNG
    media_image6.png
    222
    645
    media_image6.png
    Greyscale



Applicant remarks on the bottom of page 12 to the top of page 13 in the after-final response the following:

    PNG
    media_image7.png
    107
    635
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    183
    647
    media_image8.png
    Greyscale

In response to this argument, the Examiner would respectfully point out that at the time of writing the final office action the claim language did not specify any particular number of layers.  Thus, as mentioned above, Liao in [0064] teaches of using 2 layers with their virtual reality space (the closer layer 202 and the farther away layer 204 as shown in figure 2 of Liao).  When the total number of layers is interpreted to be 2, then the claimed “switching relative positions of any display layer of the plurality of display layers arbitrarily in any order” becomes only 2 possible configurations for the ordering of the layers.  For the reasons as explained above, the prior art is being interpreted when Liao in [0064] mentions having different portions of their user interface at different layers (layers 202 and 204) and these portions of the user interface may include icons.  Thus, the prior art is being interpreted such as the icon animation and mapping relationship is being applied to icons already present in Liao which may be in the one of the two possible configurations of layers in Liao.  For these reasons, the Examiner respectfully maintains that the prior art rejections under 35 USC 103 are proper as presented in the final office action. 


/DANIEL F HAJNIK/Primary Examiner, Art Unit 2699